      Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 1 of 12 PageID #: 215




                             UNITED STATES DISTRICT COURT
                          SOURTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION

MARSHALL WILSON, as an
Independent Candidate
for Governor of West Virginia and
in his Individual Capacity,
                                                           CASE NO. 2:20-cv-526
         Plaintiff,

vs.                                                        Honorable Thomas E. Johnston

JIM JUSTICE, Governor of West
Virginia, in his Official Capacity, and
MAC WARNER, Secretary of State
For West Virginia, in his Official
Capcity

         Defendants.


      PLAINTIFF’S REPLY BRIEF AND RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

                                          Introduction

         The case at bar is much more than a typical challenge to state election laws. This

case is a challenge to state election laws and executive action that when applied together

during an unprecedented world-wide pandemic operated to completely deprive Stephen

“Marshall” Wilson (Wilson) of rights guaranteed him by the United States Constitution that

are the very backbone of our form of government. Wilson unequivocally states that his

rights as a candidate and as a voter have been severely burdened in violation of the First and

Fourteenth Amendments, including the core First Amendment rights of free speech and free

association, as well as the Equal Protection Clause. As applied, the combination of W. Va.

Code §3-5-23, which specifically contemplates and regulates the in-person face-to-face

solicitation AND canvassing of the electorate to obtain signatures to support a petition for

an independent candidate’s inclusion on the ballot; the Governor’s various Executive Orders
   Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 2 of 12 PageID #: 216




promulgated pursuant to his emergency powers prohibiting and limiting interpersonal

contact and assembly; and the Secretary of State’s refusal to accept electronic signatures or

relax the signature requirement worked together to deprive Wilson of rights guaranteed to

him by the First and Fourteenth Amendments, as well as his rights as a voter and candidate.

                              Laches is not a Defense in this Case

       The first defense Defendants raise in their motion to dismiss and their memorandum

is laches. Laches is not applicable in this case because Wilson did not have a justiciable

issue for the Court to decide before August 3, 2020. Wilson did not have standing nor was

the case ripe until he was denied a place on the General Election ballot.

       A party has standing to sue if the party suffered an (1) injury in fact, (2) that is fairly

traceable to the defendant’s conduct, and (3) and said harm is likely to be redressed by a

favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992). The injury

must be “concrete and particularized” and “actual or imminent, not conjectural or

hypothetical.” Id. At 560. Furthermore, the injury must be to some interest within the zone

of interest to be protected and regulated, especially any interest protectable under the

Constitution, statutes, regulations. Id.

       The issue in Wilson’s case is ballot access, which is protected by the First

Amendment, the Fourteenth Amendment, and the Equal Protection Clause. Political

interests gain standing when impaired, only then does political interests afford a basis for

making constitutional attacks upon government action. Dept. of Commerce v. U.S. House of

Representatives, 525 U.S. 316 (1999). If there is no impairment, there is no standing.

       Defendants incorrectly argue Wilson should have taken action when Governor Justice

issued his Stay Home Order (Exhibit 1). Wilson did not have standing at that time because

his injury was speculative and hypothetical. Wilson’s injury, for standing purposes, did not
   Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 3 of 12 PageID #: 217




become “concrete and particularized” until he was denied a spot on the ballot on August 3,

2020.

        The case was not ripe until August 3, 2020 as well. A “claim is not ripe for

adjudication if it rests upon contingent future events that may not occur as anticipated, or

indeed may not occur at all." Texas v. United States, 523 U.S. 296, 300 (1998). Until Wilson

was formally denied ballot access by the Secretary of State, Wilson’s claim would have

rested on “contingent future events.” The case was not ripe until August 3, 2020.

                      The Public Was Not Burdened by Wilson’s Actions

        Any burden or prejudice the government may suffer comes from their own inaction.

Wilson requested on three separate occasions, over several months, for an accommodation

from the Secretary of State based on the untenable reality of attempting to gather signatures

during an unprecedented epidemic. The Defendants did nothing.

        The doctrine of laches will not provide them an easy out in this instance. The

Defendants rely almost exclusively on the holding in Perry v. Judd to support their position

in this matter. 840 F. Supp. 2d 945 (E.D. Va. 2012) (Exhibit 2). That case involves challenges

to the various Virginia ballot requirements. Under Virginia election laws, candidates seeking

to participate in a Virginia presidential election are required to file petition signed by at least

10,000 (ten thousand) qualified voters, including at least 400 qualified voters from each

congressional district by the primary filing deadline. (Va. Code Ann. 24.2-5459B).

        In finding that laches barred the candidate’s challenge to the regulatory scheme, the

Fourth Circuit rested heavily on the fact that the candidate knew long before filing suit the

requirements of Virginia’s election laws because the requirements had been on the books

for years. Id. Thus. The candidate’s delay in seeking an injunction placed an unduly burden

the state and upheld the district court’s refusal to grant a preliminary injunction.
   Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 4 of 12 PageID #: 218




       Reliance on this case as precedent in the matter at bar is entirely misplaced in the in

light of COVID-19. The Circuit Court of Richmond examined the exact same issue in the

context of COVID-19 and found the signature requirements as applied to candidates

unconstitutional. Faulkner v. Va. Dep't of Elections, No. CL 20-1546 (Va. Cir. Ct. Mar. 25,

2020). The Court explained that under normal circumstance a signature requirement in

order for an individual to be placed on the ballot is a light burden, but found “the

circumstance as they exist in the Commonwealth of Virginia and across the United States are

not normal right now.” Id . Citing the declaration of a state of emergency during to COVID-

19 and the prohibition on non-essential gathering of more than 10 people in any open

location at any time, the Court reasoned that under such circumstances and as applied to

the potential candidate, the burden imposed by statute is significant, “as it precludes them

from freely associating at the highest level.” Id. The Court found a substantial likelihood of

irreparable harm to the potential candidates constitutional rights if plaintiff’s name was

omitted from the ballot because of application of the code. Id. Then the Court Ordered a

sixty-five percent (65%) reductions in signature required to be placed on the ballot for the

election. Id.

       The unprecedented pandemic has completely reshaped how the citizens and the

government behave in society. The citizenry of West Virginia has never faced a wide-spread

overt existential threat caused by leaving one’s home. As applied to Wilson, the burden

created by the Executive Orders by Governor Justice and the Secretary of State in

combination with strict adherence to signature requirement needed for ballot access has

created an unconstitutional burden for independent candidates in this election cycle.
   Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 5 of 12 PageID #: 219




                  The Eleventh Amendment Does Not Bar Wilson’s Lawsuit

       Under the Eleventh Amendment, federal courts may not entertain a private person’s

suit against the State unless the State (1) waives its sovereign immunity, (2) there is federal

abrogation, or (3) the Ex Parte Young exception for prospective injunctive relief applies.

Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011); Ex Parte Young, 209 U.S. 123, 156-57

(1908). Ex Parte Young doctrine is a mechanism for challenging state policy or state action

while avoiding Eleventh Amendment sovereign immunity. Citizens may sue state officials in

their official capacities in federal court to obtain prospective relief from ongoing violations

of federal law. Id. at 168.

                                       Governor Justice

       In the shadow of COVID-19, the Governor, by issuing the Executive Order moving the

Primary Election (Exhibit 2), Stay Home Order, and Safer at Home Order (Exhibit 3), legally

redefined his role in the 2020 election cycle. The Governor has actively and affirmatively

inserted himself in the election process. The Governor, almost daily at his press

conferences, has repeatedly told West Virginians for months to stay home for their own

safety. Governor Justice has, through the active use of his emergency powers, changed his

role from merely “enforcing the law” to a ministerial role which makes him subject to the Ex

Parte Young doctrine.

       Furthermore, as applied to Wilson, the governor’s Stay Home Order and Safer At

Home Order in combination with the statutory signature requirement for independent

candidates created an unconstitutional bar to Wilson as an independent candidate for

governor. Wilson is seeking the prospective injunctive relief from the Governor, to issue

another Executive Order relaxing the signature requirements under West Virginia law. To do
   Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 6 of 12 PageID #: 220




otherwise, would unconstitutionally discriminate against independent candidates in today’s

extraordinary circumstances.

                                   Secretary of State Warner

       The Eleventh Amendment does not bar Wilson’s lawsuit against Secretary of State

Warner. This assertion was not contested by the Defendants in their brief when they

concluded the Eleventh Amendment stopped Wilson’s lawsuit as to the Governor.

However, they did not argue the Eleventh Amendment barred Wilson’s lawsuit against the

Secretary.

       The Secretary of State serves as the “chief election officer” of West Virginia and

“oversees the election process throughout the state.” See Duties of the Office of Secretary of

State, available at https://sos.wv.gov/about/Pages/Duties-of-WVSOS.aspx (last visited Aug.

23, 2020); see also W. Va. Code § 3-1A-6 (a). As the chief election officer of West Virginia,

the Secretary has a ministerial role and is a “state official” who is “clothed with some duty in

regard to the enforcement of the laws of the state” pursuant to Section three of the West

Virginia Code, the Secretary is not protected by sovereign immunity because, as the

Supreme Court has held, “official capacity actions for prospective relief are not treated as

actions against the State.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 n.10 (1989).

Secretary Warner is subject to the Ex Parte Young doctrine and the Eleventh Amendment

does not bar the Court from hearing this suit.

Defendants’ Actions Cannot Survive Strict Scrutiny Required by the Anderson-Burdick Test

       The statute at issue, in light of executive action in this instance, as applied, cannot

pass Constitutional muster. The Defendants incorrectly argue intermediate scrutiny applies

in this case. Because of the First Amendment Constitutional issues involved, Strict Scrutiny

is the proper standard.
   Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 7 of 12 PageID #: 221




       West Virginia law allows independent candidates only one method of getting their

name on the ballot in a general election, codified in § 3-5-23. That statute implicates

candidates’ and voters’ freedom of assembly protected by the First Amendment as it

expressly applies to “groups of citizens” who wish to collectively nominate and petition the

state to include an independent candidate for election to public office. W.Va. Code §3-5-

23(a). The right to petition the government, the right to associate freely, and the right to

express one’s political views are fundamental rights protected by the First and Fourteenth

Amendments. Meyers v. Grant, 486 U.S. 414, 421-22 (1988); DeJonge v. Oregon, 299 U.S.

353, 365 (1937). In a challenge to state election laws, these interests must be weighed

against the state’s asserted interest in regulating elections. Burdick v. Takushi, 504 U.S. 428

(1992); Anderson v. Celebrezze, 460 U.S. 780 (1983). The framework for this inquiry is

referred to as the Anderson-Burdick test.

       The Defendants improperly argue for intermediate scrutiny which weighs the burden

imposed by the state against the precise interests put forward by state as justifications for

the burden imposed, taking into consideration the extent to which those interests make it

necessary to burden the plaintiff's rights. Burdick, 504 U.S. a 434. Defendants claim

intermediate scrutiny is appropriate because the overall burdens imposed on Wilson have

been moderate.

       In support of their argument that intermediate scrutiny should apply, the Defendants

erroneously rely on cases from other circuits that are easily distinguishable from the case at

bar. Most notably, the leading case cited by the Defendants is the Sixth Circuit decision in

Thompson v. DeWine, 959 F.3d 804, 810 (6th Cir. May 26, 2020). The Defendants neglect to

mention that unlike West Virginia, the Stay at Home order issued in Ohio (Exhibit 5) in the

face of the COVID-19 pandemic included an express exception for protected First Amended
   Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 8 of 12 PageID #: 222




speech. The Governor of West Virginia, however, did not include any such exception to his

Executive Order. Had the Governor included some protection for First Amendment rights in

either the Stay Home Order or the Safer at Home Order, the Defendants might be able to

colorably assert the burdens placed upon Wilson and the electorate as a whole, were

something less than a blanket prohibition to First Amendment speech, association, and

expression rights.

       Under Anderson-Burdick framework, when, as here, First Amendment rights are

subjected to severe restrictions, the government action in question is subject to strict

scrutiny and the government must narrowly tailor it’s response to advance a compelling

state interest. Burdick, 504 U.S. a 434. Neither the Governor nor the Secretary of State did

anything to narrowly tailor their response to the compelling state interest in this case. The

only offering made by the Secretary of State was telling Wilson that he could solicit

signatures by emailing signature pages to perspective signers. That is not narrowly tailoring

government action in this case.

       On its face, it is unconstitutional to require in-person collection of signatures during

the COVID-19 pandemic. Unfortunately, the state failed to offer any other realistic method

of satisfying the statutory requirement. It must not be overlooked that under West Virginia

law, canvassing and soliciting for signatures are two separate and different activities, both of

which are expressly contemplated and authorized by W. Va. Code §3-5-23(b)-(d) and,

therefore, integral to the nomination-certificate process. Canvasing a neighborhood, going

from house to house to collect signatures, is not feasible or compatible with social

distancing. State fairs, parades, and festivals, a historically prime place to gather signatures,

have all been cancelled at the Governor’s direction. Signature-gathers still cannot visit

nursing homes at the Governor’s direction. Sporting events, schools, public parks, indeed
   Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 9 of 12 PageID #: 223




any gathering of more than 25 people have been eradicated for the foreseeable future.

Neither the Secretary of State nor the Governor took any action to provide a feasible manner

of collecting the requisite signatures other than face-to-face in-person contact.

       Similarly, soliciting signatures exclusively through social media or e-mail is an

insufficient alternative to the broad freedom to canvas and solicit in-person. While the

defendant’s notion of virtual signature gathering may be quaint, it reflects a clearly

erroneous understanding of how massive signature collection efforts work, and how difficult

it is to gather signatures even in ordinary times. Soliciting signatures via social media or e-

mail is unduly burdensome in a state where large segments of the population do not have

access to the internet. Under West Virginia’s statutory scheme, independent candidates are

entitled to canvass and to solicit to procure sufficient signatures to earn a spot on the ballot.

Canvassing and soliciting signature are protected First Amendment activities. The state

offers no justification for restricting either of these activities that has any bearing on any of

their stated interests.

       Despite Defendants’ claim that the restrictions of the Stay Home Order were lifted

prior to the filing deadline, West Virginia is far from Open for Business. The Safer at Home –

The Comeback – Executive Order remains a phased initiative where only certain activities

“re-opened” on a gradual basis in limited fashion, yet remain subject to additional safety

guidelines and social distancing requirements. Citizens are still strongly encouraged to

remain at home for unessential activities or else face the very real risk to life and death. To

ignore the unprecedented, severe, and all-encompassing changes to daily life, colloquially

deemed “the new normal”, brought about by a world-wide pandemic invites disaster and

ignores the obvious. The new normal does do allow for door-to-door canvasing or in-

person solicitation, or gathering in groups.
  Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 10 of 12 PageID #: 224




       Neither the Secretary of State nor the Governor took any action to reduce or modify

the number of signatures required to a feasible number that could reasonably be collected

when person-to-person contact remains discouraged and gathering in large groups with of

members of different households is precluded.

       Equal Protection Clause adds Greater Protections for Independent Candidates

       Wilson is an independent candidate for governor. He is afforded greater protection

under the Equal Protection clause than major party candidates.

       There is no litmus test under the Equal Protection clause of the Fourteenth

Amendment that applies to challenges to state election laws that restrict access to the

ballot. Storer v Brown, 415 U.S. 725, 730 (1974). Rather, decision “is a matter of degree”

that “involves a consideration of the facts and circumstances behind the law, the interests

the state seeks to protect by placing restrictions on candidacy, and the nature of the

interests of those who may be burdened by the restrictions. Clements v Flashing, 457 U.S.

957, 963 (1982) (citing Williams v. Rhodes, 393 U.S. 23, 30 (1968)).

       Ballot access cases focus on the degree to which the challenged restrictions act as a

mechanism to exclude certain classes of candidates from the electoral process. Id. at 964.

One such class of candidates entitled to heightened equal protection scrutiny are

candidates from small political parties and independent candidates. Id. At 964.

Consequently, it has been held that the state must provide feasible means for independent

candidates to appear on the general election ballot. Storer, 415 U.S. at 729. The First and

Fourteenth Amendments, including the Equal Protection Clause, prohibit States from making

it virtually impossible for any but the two major parties to achieve ballot positions for their

candidates. Clements, 457 U.S. at 965.
  Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 11 of 12 PageID #: 225




       The disparate treatment suffered by independent candidates during this election

cycle is plain. Both the Secretary of State and the Governor went to considerable lengths to

protect the political interests of the major parties by moving the primary election date to

June 9th, yet steadfastly refused to make any concession to protect the same interests of

third party or independent candidates whose only manner of appearing on the ballot in the

general election is through the nomination-certification process. By refusing to relax or

postpone the statutory requirements for independent candidates – candidates who were

faced with the same threat to personal health and safety caused by COVID-19 that justified

moving the primary election - the defendants virtually guaranteed a monopoly by the major

parties and exclusion of independent candidates from the electoral process.

                                         Conclusion

       Wilson prays this Court grant his motion for prospective injunctive relief in the form

of a temporary injunction.


                                                   STEPHEN “MARSHALL” WILSON
                                                   By Counsel:




                                                   _________________________
                                                   John J. Balenovich, Esq.
                                                   WV Bar No. 10179
                                                   John J. Balenovich Law Offices, LC
                                                   3818 MacCorkle Ave., S.E.
                                                   Charleston, WV 25304
                                                   Telephone: (304) 925-2100
                                                   Fax: (304) 925-2193
                                                   john@wvlitigator.com
                                                   Counsel for Plaintiff

Dated August 24, 2020
  Case 2:20-cv-00526 Document 13 Filed 08/24/20 Page 12 of 12 PageID #: 226




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of August, 2020, the foregoing has been served

electronically on all parties represented by counsel using the Court’s CM/ECF system.




                                                  _________________________
                                                  John J. Balenovich, Esq.
                                                  WV Bar No. 10179
                                                  John J. Balenovich Law Offices, LC
                                                  3818 MacCorkle Ave., S.E.
                                                  Charleston, WV 25304
                                                  Telephone: (304) 925-2100
                                                  Fax: (304) 925-2193
                                                  john@wvlitigator.com
                                                  Counsel for Plaintiff
